Citation Nr: 0402986	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-08 989	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for residuals of 
basilar skull fracture with organic brain syndrome, currently 
evaluated as 30 percent disabling.

2. Entitlement to an increased rating for residuals of a 
fracture of the right olecranon (major), currently evaluated 
as 10 percent disabling.

3. Entitlement to an increased (compensable) rating for 
hemorrhoids.

4. Entitlement to a rating higher than 40 percent for post-
traumatic seizure disorder, prior to December 1, 2001.

5. Entitlement to a rating higher than 10 percent for post-
traumatic seizure disorder, as of December 1, 2001.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active service from July 1978 to June 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The procedural history of this case is as follows:  by rating 
action of April 1997, the evaluation of the veteran's service 
connected seizure disorder was proposed to be reduced from 40 
to 10 percent. By rating action of July 1997, the evaluation 
of the seizure disorder was reduced from 40 to 10 percent, 
with notice to the veteran of that decision that same month.  
In November 1997, he filed a claim for an increase in his 
service-connected disability compensation; he is service 
connected for numerous disabilities, including a seizure 
disorder.  So in a November 1997 letter, the RO requested 
that he clarify what specific disabilities he was requesting 
to have reevaluated.  In November 1997, he submitted two 
releases of information for his medical treatment records, 
with no specific disability described.  By rating action of 
November 1997, in pertinent part, the RO continued the 
evaluation of his 
post-traumatic seizure disorder at 10 percent, continued the 
evaluation of residuals of a fracture of his right olecranon 
(major) at 10 percent, continued the evaluation of a basilar 
skull fracture with mild organic brain syndrome at 10 
percent, and continued the evaluation of hemorrhoids at 0 
percent.  In February 1998, he indicated he was appealing the 
decision that he attached, which was the November 1997 rating 
action.  A statement of the case (SOC) was issued addressing 
the increased rating issues and a timely substantive appeal 
(VA Form 9) was filed as to the issues of entitlement to 
increased ratings for post-traumatic seizure disorder, 
currently 10 percent, residuals of the fracture of the right 
olecranon (major), also currently 10 percent, the basilar 
skull fracture with mild organic brain syndrome, 10 percent 
as well, and hemorrhoids, currently 0 percent.

In a March 2000 Board decision from the current appeal, an 
issue was noted to be entitlement to restoration of the 40 
percent rating for the post-traumatic seizure disorder (since 
the rating was reduced).  And in that decision, the 40 
percent rating for the post-traumatic seizure disorder was 
reinstated.  Additionally, at that time, the issues of 
entitlement to an increased rating for residuals of the 
basilar skull fracture with organic brain syndrome, evaluated 
at 10 percent, entitlement to an increased rating for the 
residuals of a fracture of the right olecranon, also 
evaluated at 10 percent, and entitlement to an increased 
(compensable) rating for the hemorrhoids, were remanded to 
the RO for further development and consideration.  The issue 
of entitlement to an increased rating for the post-traumatic 
seizure disorder was not addressed.  However, this issue is 
part of the current appeal.

By rating decision in September 2000, the evaluation for the 
veteran's 
service-connected residuals of the basilar skull fracture 
with mild organic brain syndrome was increased to 30 percent.  
He has continued his appeal, requesting a higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).

In June 1998, the veteran canceled his request for a hearing 
at the RO before a local hearing officer.

The Board, in May 2003, remanded the claims to the RO for 
further development to include compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-
5107 (West 2002).  Unfortunately, though, there has not been 
compliance with the VCAA.  So this appeal is again being 
REMANDED to the RO, but this time via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board is obligated by law to ensure the RO complies with 
its directives, as well as those of the U.S. Court of Appeals 
for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).

As previously alluded to, on November 9, 2000, during the 
pendency of this appeal, the VCAA was signed into law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of this 
law, regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  So the Board remanded the 
claims to the RO in May 2003, in part, to ensure that all 
notification and development actions required by 38 U.S.C.A. 
§ 5103A (West 2002) were accomplished.  However, although 
requested, this was not done.  Therefore, to fully comply 
with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirements set forth in this new law.

Accordingly, this case is again REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In 
particular, ensure that the new 
notification requirements and development 
procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159 
(c)(2) (2003), are fully complied with 
and satisfied in accordance with 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims Lexis 11 (Jan. 13, 
2004), the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003), and all applicable legal 
precedent.

2.  Then readjudicate the claims.  If 
they continue to be denied, send the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


